Citation Nr: 1027562	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from September 1966 to 
June 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2006 rating decision in which the RO denied 
entitlement to a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in April 2006, and the RO issued a statement 
of the case (SOC) in June 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) 
later that month.  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

In this case, the Veteran was diagnosed with prostate cancer in 
March 2003, underwent a prostatectomy in May 2003, and radiation 
was completed in April 2004.  He has been granted service 
connection for prostate cancer (now, residuals) (rated as 60 
percent disabling) and erectile dysfunction associated with 
prostate cancer (rated as 0 percent disabling).  Since he has a 
single service-connected disability rated as 60 percent, the 
minimum percentage requirements for a schedular TDIU, under 38 
C.F.R. § 4.16(a), are met.  The remaining question, then, is 
whether the Veteran's service-connected disabilities render him 
unemployable.

The central inquiry is "whether [a] veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran reported that he last worked as stock 
keeper for Giant Eagle in November 2003.  In October 2005, Giant 
Eagle informed VA that the Veteran retired in November 2003 (see 
VA Form 21-4192, Request for Employment Information in Connection 
with Claim for disability Benefits).

The report of a May 2005 VA examination reflects that the Veteran 
has urinary frequency and incontinence requiring him to change 
pads 5 to 6 times per day and 1 or 2 times per night.  The 
Veteran said that he was being followed by Dr. Evankovich, a 
private physician at Hamot Hospital.  The May 2005 VA examiner 
did not offer an opinion as to the effect of this disability on 
the Veteran's employability.  VA treatment records dated from 
June 2005 through January 2006 mostly show treatment for diabetes 
and hypertension.  In January 2006, the Veteran reported no 
change urinary frequency.

It appears that the RO denied the Veteran's claim for a TDIU 
because the Veteran retired voluntarily from his last job.  The 
Board points out, however, that the fact that the Veteran retired 
voluntarily does not necessarily preclude entitlement to a TDIU, 
which is determined by assessing the current severity of his 
service-connected disabilities and resulting impairment on his 
ability to maintain substantially gainful employment.   The 
Veteran alleges that his urinary frequency and embarrassment of 
soiled clothing prevent him from maintaining substantially 
gainful employment (see the June 2006 VA Form 9).  

As indicated, the Veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a), but there is no medical opinion that directly 
addresses the question of whether his disabilities, in fact, 
render him unemployable.  Given these facts, and the Veteran's 
recent assertions as to the extent of his service-connected 
disabilities, the Board finds that a medical opinion addressing 
whether the Veteran's service-connected disabilities, either 
individually or in concert, render him unable to obtain or retain 
substantially gainful employment, is needed to resolve this 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4)(i)(C) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, shall 
result in denial of the claim for a TDIU (which is considered a 
claim for increase).  See 38 C.F.R. § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Erie VA 
Medical Center (VAMC) dated through January 2006.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Erie VAMC any records of treatment 
prostate cancer residuals, to include any genitourinary 
complaints, since January 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Furthermore, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the appellant provide signed, current authorizations to enable it 
to obtain relevant records from Dr. Evankovich, the Veteran's 
private treating physician.  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Erie VAMC 
all records of evaluation and/or treatment 
for the Veteran's prostate cancer residuals, 
to include any genitourinary complaints, 
since January 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a TDIU.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.  The RO 
should specifically request that the 
Veteran provide signed, current 
authorizations to enable it to obtain 
all relevant treatment records from Dr. 
Evankovich, his private treating 
physician.  

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
Veteran's service-connected disabilities, 
either individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  
See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in adjudicating 
the claim for TDIU, the RO should apply the 
provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the RO 
should adjudicate the claim on appeal in light 
of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
his representative an appropriate supplemental 
SOC (SSOC) that includes clear reasons and 
bases for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West,  12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


